 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9    KERRI ADAIR,
                                                            No. 2:18-cv-00872 BAT
10                          Plaintiff,
                                                            ORDER DISMISSING ACTION WITH
11            v.                                            PREJUDICE
12    LIFEMAP ASSURANCE COMPANY,
13                          Defendant.
14

15           The Parties herein, by and through their counsel, have jointly stipulated and agreed

16   that this action may be dismissed in its entirety, with prejudice and without costs or attorney

17   fees to either party. Dkt. 33. Accordingly, it is hereby ORDERED:
18           1.         The parties’ Joint Stipulated Motion to Dismiss (Dkt. 33) is GRANTED;
19
             2.         This action is dismissed with prejudice and without costs or attorney fees
20
     to either Party.
21
             Dated this 19th day November, 2018.
22

23

24

25                                                           A
                                                             BRIAN A. TSUCHIDA
26                                                           Chief United States Magistrate Judge



      ORDER OF DISMISSAL WITH PREJUDICE - 1
      (Case No. 2:18-cv-00872-BAT)
